MEMORANDUM **
Larry Gavin appeals the sentence imposed following his guilty plea conviction for possession with intent to distribute a controlled substance, in violation of 21 U.S.C. § 841(a)(1). As part of the plea agreement, Gavin waived the right to appeal his sentence and conviction. We are satisfied that the plea agreement, including the waiver of the right to appeal, was entered knowingly and voluntarily. United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998). We reject Gavin’s contention that the waiver is unenforceable because his sentence under 21 U.S.C. § 841 is unconstitutional. United States v. Buckland, 277 F.3d 1173, 1177, 1187 (9th *670Cir.2002) {en banc) (concluding that section 841 is not facially unconstitutional).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.